The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2014

                                       No. 04-14-00027-CR

                                      Isidoro ALVARADO,
                                             Appellant
                                                v.
                                      The STATE of Texas,
                                             Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR6175
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        The appellant’s brief was originally due to be filed on May 28, 2014. On July 1, 2014,
this court entered an order granting appellant’s second motion for extension of time to file his
brief. The order stated that the brief must be filed by July 28, 2014. The order further stated,
“THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED.” Appellant’s brief has not been filed.

        Appellant’s attorney is ORDERED to respond to this court in writing within ten days of
the date of this order. The response should state a reasonable explanation for failing to timely
file the brief and demonstrate the steps being taken to remedy the deficiency. If appellant’s
attorney fails to file an adequate response within ten days, this appeal will be abated to the trial
court for an abandonment hearing, and the trial court will be asked to consider whether sanctions
are appropriate. TEX. R. APP. P. 38.8(b)(2).

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court